Citation Nr: 1000151	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-31 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
directional instability and tendonitis of the right shoulder, 
status post arthroscopic repair (right shoulder disorder).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from June 
1974 to August 1981, October 1987 to May 1988, November 1988 
to December 1988, May 1990 to June 1990, September 1990 to 
December 1990, January 1991 to April 1991, May 1999 to 
September 2000, October 2000 to September 2001, and from June 
2006 to September 2008.  The Veteran had additional periods 
of service in the U.S. Navy Reserves.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which 
granted the Veteran's claim for service connection for a 
right shoulder disorder and assigned an initial 10 percent 
rating, retroactively effective from June 14, 2005.  The 
Veteran appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a Veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at others).  

As support for her claim, the Veteran testified at a hearing 
at the RO in June 2009, before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  


FINDINGS OF FACT

1.  From June 14, 2005 to March 12, 2009, there is no 
evidence of limitation of right shoulder motion to the 
shoulder level (90 degrees), even considering pain on motion.

2.  Since March 13, 2009, the Veteran demonstrates limitation 
of motion of the right shoulder to 55 degrees, when pain on 
motion is considered.


CONCLUSIONS OF LAW

1.  From June 14, 2005 to March 12, 2009, the criteria are 
not met for an initial disability rating higher than 10 
percent for the Veteran's right shoulder disorder.
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.71a, Diagnostic Codes 5003, 5010, 5200-
5203 (2009).

2.  Since March 13, 2009, the criteria are met for a higher 
disability rating of 20 percent, but no greater, for the 
Veteran's right shoulder disorder.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic 
Codes 5003, 5010, 5200-5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an increased-compensation claim, 38 U.S.C. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate the claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability and the effect that such worsening or increase has 
on the claimant's employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in December 
2005.  This letter informed her of the evidence required to 
substantiate her claim for a right shoulder disorder and of 
her and VA's respective responsibilities in obtaining 
supporting evidence.  Note also that March and April 2006 
letters complied with Dingess by discussing the downstream 
disability rating and effective date elements of the claim, 
keeping in mind the claim initially arose in the context of 
the Veteran trying to establish her underlying entitlement to 
service connection, since granted.  And of equal or even 
greater significance, since providing that additional Dingess 
notice, the RO has gone back and readjudicated her claim in 
the March 2009 SSOC - including considering the additional 
evidence received in response to that additional notice.  See 
again, Mayfield IV and Prickett, supra.  So the timing defect 
in the provision of that notice has been rectified.  
Moreover, the Court has held that, once service connection 
has been granted, the context in which the claim initially 
arose, the claim has been substantiated; therefore, 
additional VCAA notice under § 5103(a) is not required 
because the initial intended purpose of the notice has been 
fulfilled, so any defect in the notice is not prejudicial.  
Goodwin v. Peake, 22 Vet. App. 128 (2008); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, 
thereafter, once a notice of disagreement (NOD) has been 
filed, for example contesting a downstream issue such as the 
initial rating assigned for the disability, only the notice 
requirements for a rating decision and SOC described in 38 
U.S.C. §§ 5104 and 7105 control as to the further 
communications with the Veteran, including as to what 
evidence is necessary to establish a more favorable decision 
with respect to downstream elements of the claim.  And, as 
mentioned, the RO has provided the Veteran the required SOC 
and SSOCs discussing the reasons and bases for not assigning 
a higher initial rating and citing the applicable statutes 
and regulations.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of her claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained her service treatment records (STRs) 
and arranged for VA compensation examinations in May 2006 and 
March 2009 to assess the severity of her right shoulder 
disability.  The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  38 C.F.R. § 
3.327(a) (2009).  Here, the last VA compensation examination 
of the Veteran's right shoulder was in March 2009, so 
relatively recently.  Consequently, another examination to 
evaluate the severity of this condition is not warranted 
because there is sufficient evidence, already of record, to 
fairly decide this claim insofar as assessing the severity of 
this condition.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).



II.  Higher Initial Rating for the Right Shoulder Disorder

The Veteran claims an initial rating higher than 10 percent 
for her service-connected directional instability and 
tendonitis of the right shoulder, status post arthroscopic 
repair (right shoulder disorder).  She asserts functional 
limitation of the right shoulder and pain, even to the point 
of difficulty sleeping.  She testified that she is 
consequently limited in her ability to dress herself, clean 
her house, and cook.  She also alleged that she can no longer 
fully participate in physical activities she enjoyed, 
including bowling, water-skiing, and gardening.

Since the claim arises from her disagreement with the initial 
rating assigned following the grant of service connection, 
some discussion of the Fenderson case is warranted.  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

In Fenderson, the Court noted the distinction between a new 
claim for an increased evaluation of a service-connected 
disability and a case, as here, in which the Veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been service connected.  In the former situation, the 
Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the current level of disability is of primary 
importance.  In the Fenderson scenario, however, where, as 
here, the Veteran has expressed dissatisfaction with the 
assignment of an initial rating, VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  Fenderson, 12 Vet. App. 125-126.  The 
Court, incidentally, has since extended this practice to even 
claims that do not involve disagreement with the initial 
rating but, instead, an already established rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, this doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of her 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The Veteran's right shoulder disorder is rated under DCs 
5202-5010.  38 C.F.R. § 4.71a.  In the assignment of 
diagnostic code numbers, hyphenated diagnostic codes may be 
used.  Injuries will generally be represented by the number 
assigned to the residual condition on the basis of which the 
rating is determined.  Diseases will be identified by the 
number assigned to the disease itself, followed by a hyphen, 
with the residual condition listed last.  38 C.F.R. § 4.27 
(2009).  

DC 5010 provides that traumatic arthritis is to be evaluated 
under DC 5003 (degenerative arthritis-hypertrophic or 
osteoarthritis). 38 C.F.R. § 4.71a (2009).  Under DC 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a (2009).  In that regard, limitation of 
motion of the arm is evaluated under Diagnostic Code 5201.

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  38 
C.F.R. § 4.69 (2009).  The May 2006 VA examiner noted the 
Veteran is right-hand dominant.  Therefore, the right 
extremity is the major extremity, for purposes of rating her 
right shoulder disorder.  Conversely, the left shoulder/arm 
is the minor extremity, although this is not on appeal.  

Concerning this, under DC 5201, limitation of motion of the 
dominant arm at the shoulder level (90 degrees) provides a 20 
percent rating.  Limitation of motion to midway between the 
side and shoulder level (45 degrees) is assigned a 30 percent 
evaluation.  A 40 percent evaluation is warranted for the arm 
when motion is limited to 25 degrees from the side.  Full 
range of motion of the shoulder is zero degrees to 180 
degrees on forward elevation (flexion), zero degrees to 180 
degrees on abduction, and zero degrees to 90 degrees on both 
external and internal rotation.  38 C.F.R. § 4.71, Plate I 
(2009).  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2009) 
must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under DC 5003 or 5010.  
Rating personnel must consider functional loss and clearly 
explain the impact of pain on the disability.  When an 
evaluation of a disability is based on limitation of motion, 
the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, 
premature or excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability. The intent of the schedule is to 
recognize painful motion with joint or particular pathology 
as productive of disability.  Joints that are actually 
painful, unstable, or malaligned, due to healed injury, 
should be entitled to at least the minimum compensable rating 
for the joint. Special note should be taken of objective 
indications of pain on pressure or manipulation, muscle 
spasm, crepitation, and active and passive range of motion of 
both the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).

Further, Diagnostic Code 5202 provides ratings for other 
impairment of the humerus.  Malunion of the humerus with 
moderate deformity is rated as 20 percent for the major 
shoulder and with marked deformity is rated as 30 percent for 
the major shoulder.  Recurrent dislocations of the humerus at 
the scapulohumeral joint, with infrequent episodes, and 
guarding of movement only at the shoulder level, are rated as 
20 percent for the major shoulder; with frequent episodes and 
guarding of all arm movements, are rated as 30 percent for 
the major shoulder.  Fibrous union of the humerus is rated as 
50 percent for the major shoulder.  Nonunion of humerus 
(false flail joint) is rated as 60 percent for the major 
shoulder.  Loss of head of the humerus (flail shoulder) is 
rated as 80 percent for the major shoulder.  
38 C.F.R. § 4.71a.

Other diagnostic codes for shoulder disabilities that provide 
disability ratings greater than 10 percent are not more 
appropriate because there is no evidence or allegation that 
supports their application.  There is no medical evidence or 
opinion on record, for example, supporting a finding under 
Diagnostic Code 5203, for impairment of function of the 
clavicle or scapula, including dislocation, nonunion, or 
malunion of the clavicle or scapula.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).

There also is no medical evidence or opinion on record 
supporting a finding of ankylosis of the scapulohumeral 
articulation under Diagnostic Code 5200.  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See, e.g., Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 
259 (1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
Significantly, the March 2009 VA examiner specifically noted 
the Veteran has no joint ankylosis.

A.  Period from Effective Date of Service Connection (June 
14, 2005) to March 12, 2009

Upon review of the evidence, a higher initial 20 percent 
rating is not warranted for the right shoulder disability.  
See 38 C.F.R. §§ 4.7, 4.71a.  

At the May 2006 VA examination, the examiner diagnosed her 
with mild directional instability and clinical presentation 
of osteoarthritis.  Range-of-motion testing showed forward 
flexion (elevation) limited to 170 degrees (normal is 180 
degrees) and shoulder abduction of 175 degrees (normal is 180 
degrees).  She showed limited external rotation to 45 degrees 
plus (normal is 90 degrees), but had internal rotation to 90 
degrees (i.e., normal).  See also 38 C.F.R. § 4.71, Plate I, 
indicating normal elevation and abduction is to 180 degrees.  
She admitted that repetitive motion does not limit her joint 
function.  The Veteran objectively demonstrated crepitus 
throughout the range of motion, and pain on active motion at 
the end of the range.  Painful motion is equivalent to 
limited motion.  See Powell v. West, 13 Vet. App. 31, 33-34 
(1999).  See also Hicks v. Brown, 8 Vet. App. 417, 420-21 
(1995) (painful motion of a major joint by degenerative 
arthritis deemed to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in).  
However, this examination does not exhibit limited motion 
that is compensable under DC 5201, even considering 
additional limitation of motion due to pain.



Further, a treatment record by Dr. R.H., dated in January 
2006, found the Veteran to lack 10 degree flexion, so motion 
was limited to 170 degrees flexion.  And he also lacked 15 
degrees abduction, i.e., motion limited to 165 degrees of 
abduction.  Even after undergoing right shoulder arthroscopy, 
an October 2007 treatment evaluation by Dr. K.M. showed 
forward flexion limited only to 170 degrees and abduction to 
170 degrees.  These treatment evaluations show range-of-
motion results that are fairly similar to those of the May 
2006 VA examination, and importantly, do not evidence a 
compensable level of loss of motion under DC 5201.

At the outset, there is simply no objective evidence that the 
Veteran had recurrent dislocation of the humerus, at the 
scapulohumeral joint.  Neither was there evidence of malunion 
of the humerus, let alone with moderate deformity.  Thus, 
there is no basis for a higher 20 percent rating under the 
criteria of DC 5202.  

With regard to functional loss and limitation of motion, the 
Board finds no evidence showing the Veteran's right shoulder 
pain affects her ability to work and live, such that an even 
higher initial rating of 20 percent is warranted.  Any 
functional loss present is adequately compensated by the 
higher 10 percent rating being assigned in this decision.  38 
C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  To the 
point, the Veteran did not evidence even a compensable level 
of limitation of shoulder motion under DC 5201 during this 
period.  Rather, the RO assigned a 10 percent rating solely 
to compensate her for her pain on motion, especially in light 
of early clinical signs of osteoarthritis.  So the Veteran's 
subjective complaints of pain were not substantiated by the 
objective clinical findings of her shoulder evaluations, at 
least insofar as showing that her pain effectively reduced 
her range of motion to the shoulder level, which is required 
for an even higher 20 percent rating under DC 5201.  

Therefore, the preponderance of evidence during this first 
period of the appeal does not support an initial rating 
higher than 10 percent for her service-connected right 
shoulder disorder.  Therefore, the "benefit-of-the-doubt" 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).



B.  Period Since March 13, 2009

The latter period begins on March 13, 2009, the date of the 
second pertinent VA examination to assess the severity of the 
right shoulder disability.

During this period of the appeal, there is again simply no 
indication of recurrent dislocation of the humerus, at the 
scapulohumeral joint.  Neither was there evidence of malunion 
of the humerus, let alone with moderate deformity.  Thus, 
there is no basis for a higher 20 percent rating under the 
criteria of DC 5202.  

The March 2009 VA examiner found mild degenerative changes in 
the glenohumeral and acromioclavicular joints, as confirmed 
by X-ray testing.  
Range-of-motion testing showed right shoulder flexion 
(elevation) limited to 120 degrees, with pain beginning at 55 
degrees.  Right shoulder abduction was limited to 150 
degrees, with pain at 85 degrees.  Right internal rotation 
was limited to 25 degrees.  Right external rotation was 
limited to 50 degrees.  However, there was no pain shown on 
repetitive motion.  To emphasize, under DC 5201, limitation 
of motion of the dominant arm at the shoulder level (90 
degrees) provides a 20 percent rating.  Here, resolving any 
doubt in favor of the Veteran, the Veteran's painful motion 
in the shoulder appears to limit elevation to less than the 
shoulder level, since it starts at 55 degrees.  See Powell, 
13 Vet. App. at 33-34; See also Hicks, 8 Vet. App. at 420-21.  
This also serves to adequately compensate any functional loss 
present due to this limited range of motion, in light of 
findings of pain.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. 
App. at 206.  

On the other hand, the most recent findings fail to suggest 
the Veteran's right shoulder disability warrants an even 
higher 30 percent evaluation.  Even considering pain on 
motion, the Veteran's right shoulder motion is at most 
limited to 55 degrees.  This does not meet the criteria for a 
30 percent rating under DC 5201, which requires limitation of 
motion to approximately 45 degrees, or midway between the 
side and shoulder level (45 degrees).  

During the period of the appeal since March 13, 2009, the 
preponderance of the evidence is against the assignment of a 
disability rating even higher than 20 percent for her 
service-connected right shoulder disorder.  Therefore, the 
"benefit-of-the-doubt" rule is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).

There is no basis for the Board to further "stage" this 
rating, as it is already assigning a higher 20 percent rating 
for the latter period of the appeal.  Fenderson, 12 Vet. App 
at 125-26.  

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the Veteran's disability has markedly 
interfered with her ability to work, meaning above and beyond 
that contemplated by her initial 10 percent schedular rating 
and the newly assigned 20 percent rating, for the period 
since March 2009.  See 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Furthermore, there is no evidence of any 
other exceptional or unusual circumstances, such as frequent 
hospitalizations, to suggest she is not adequately 
compensated for this disability by the regular rating 
schedule.  Her evaluation and treatment has been primarily-
if not exclusively, on an outpatient basis, not as an 
inpatient.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 
1996).



ORDER

For the period from June 14, 2005 to March 12, 2009, the 
claim for an initial rating higher than 10 percent for a 
right shoulder disorder is denied.

For the period since March 13, 2009, a higher 20 percent 
rating for a right shoulder disability is granted, subject to 
the laws and regulations governing the payment of VA 
compensation.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


